UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
                                                                  :
 SECURITIES AND EXCHANGE COMMISSION, :
                                                                  :
                                    Plaintiff,                    :
                                                                  :
                                                                  :   Case No. 1:19-cv-09439-PKC
                           vs.
                                                                  :
                                                                  :
 TELEGRAM GROUP INC. and TON ISSUER INC., :
                                                                  :
                                    Defendants.                   :
                                                                  :
----------------------------------------------------------------- X


      MEMORANDUM OF LAW OF THE CHAMBER OF DIGITAL COMMERCE IN
       SUPPORT OF ITS MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF



                                                                  Lilya Tessler (admitted pro hac vice)
                                                                  Sidley Austin LLP
                                                                  787 Seventh Avenue
                                                                  New York, NY 10019
                                                                  Telephone: (212) 839-5849
                                                                  Email: ltessler@sidley.com

                                                                  Attorney for Amicus Curiae the Chamber
                                                                  of Digital Commerce




January 21, 2020
        The Chamber of Digital Commerce (“Chamber”) respectfully submits this memorandum of

law in support of its motion for leave to file a brief as amicus curiae in the above-captioned matter.

A copy of the Chamber’s proposed amicus curiae brief is attached as Exhibit A to the

accompanying Declaration of Lilya Tessler.

                          INTERESTS OF PROPOSED AMICUS CURIAE

        The Chamber of Digital Commerce is a not-for-profit trade association formed in 2014 to

promote the acceptance and use of digital assets and blockchain-based technologies. We represent

more than 200 companies that are investing in and innovating with blockchain-based technologies,

including global financial institutions, emerging technology companies, software developers,

consultancies, investment firms, and law firms. 1 Our leadership team and Board of Advisors

includes policy and legal experts, industry pioneers, and former regulators, including two former

Chairs and a Commissioner of the U.S. Commodity Futures Trading Commission, and a former

Commissioner of the U.S. Securities and Exchange Commission.

        Through education, advocacy, and working closely with policymakers, regulatory agencies,

and industry, the Chamber seeks to develop an environment that fosters responsible innovation, job

creation, and investment. The Chamber’s commitment to compliance is deeply rooted in our

organization’s culture and was one of the key purposes of our creation. Like all new technologies,

blockchain has been abused by nefarious actors. The founding members of the Chamber came

together to launch this organization to provide dedicated resources to work with government and

address policy and regulatory considerations to ensure efficient and successful functioning of the

market. One of the Chamber’s first initiatives was the formation of the Blockchain Alliance, a




1
 This memorandum reflects the view of the Chamber and does not reflect the views of any individual member of the
Chamber.

                                                        1
resource for law enforcement agencies. 2 In addition, our members provide cutting-edge analytics

tools to help governments and businesses identify and mitigate risk of criminal activity and enable

companies to alert law enforcement to such risks. 3 With respect to federal securities laws, the

Chamber invests significant resources to promote industry compliance and provide education and

technical assistance to policy makers. In 2017, when there was a significant spike in token

distribution events, the Chamber launched the Token Alliance to issue a series of tools for industry

and policy makers to make informed decisions when engaging in tokenized networks and

applications. 4

        The Chamber’s role in promoting the development of blockchain technology and digital

assets gives it a strong interest in the central issue in this case: how the analysis of whether a

transaction is an investment contract, and thus a “security,” is applied to transactions involving

digital assets. Although the Chamber does not have a view on whether the offer and sale of Grams

is a securities transaction, the Chamber has an interest in ensuring that the legal framework applied

to digital assets underlying an investment contract is clear and consistent. Maintaining this

distinction is critical to developing a predictable legal environment through a technology-neutral

precedent, which this Court has the power to do.

                                                 ARGUMENT


2
  The Blockchain Alliance provides education and technical assistance and hosts information sharing sessions to
support law enforcement objectives. Today, there are more than 100 governmental and commercial members of the
Blockchain Alliance worldwide, including the SEC’s Division of Enforcement. The Blockchain Alliance’s mission is
to combat criminal use of blockchain technology. See BLOCKCHAIN ALLIANCE, https://blockchainalliance.org/ (last
visited Jan. 2, 2020).
3
  One of the Chamber’s members, Chainalysis, provided vital assistance to law enforcement in shutting down a child
pornography website. See Chainanalysis Team, Chainalysis in Action: DOJ Announces Shutdown of Largest Child
Pornography Website, CHAINALSYIS BLOG (Oct. 16, 2019), https://blog.chainalysis.com/reports/chainalysis-doj-
welcome-to-video-shutdown.
4
  The Token Alliance is an initiative of the Chamber co-chaired by former SEC and
CFTC regulators dedicated to fostering best practices for the responsible growth of tokenized networks and
applications. See Token Alliance, CHAMBER OF DIGITAL COMMERCE, https://digitalchamber.org/initiatives/token-
alliance/ (last visited Jan. 2, 2020) for resources devoted to appropriately growing the token economy.

                                                         2
       “District courts have broad discretion in deciding whether to accept amicus briefs.”

Jamaica Hosp. Med. Ctr., Inc. v. United Health Grp., Inc., 584 F. Supp. 2d 489, 497 (E.D.N.Y.

2008) (citation omitted). “An amicus brief should normally be allowed when … the amicus has

unique information or perspective that can help the court beyond the help that the lawyers for the

parties are able to provide.” Automobile Club N.Y. Inc. v. Port Authority of N.Y. & N.J., No. 11-cv-

6746-RJH, 2011 U.S. Distr. LEXIS 135391 *2 (S.D.N.Y. Nov. 22, 2011)(internal quotations

omitted). “The court is most likely to grant leave to appear as an amicus curiae in cases involving

matters of the public interest.” Andersen v. Leavitt, No. 3-cv-6115-DRH-ARL, 2007 U.S. Dist.

LEXIS 59108, *7 (E.D.N.Y. Aug. 13, 2007).

       The Chamber respectfully requests the Court to grant leave to file an amicus curiae brief in

this case. As demonstrated by the Chamber’s Token Alliance initiative and leadership, the

Chamber has extensive experience in addressing application of the securities laws to blockchain

networks and digital assets. In addition, the Chamber occupies a unique position as representative

of the blockchain technology industry which is not represented by the parties in this case. The

parties necessarily focus their arguments on the facts in the case, while the Chamber’s proposed

brief sets forth the legal standard and implications of the Court’s decision in setting a precedent for

the entire industry. This Court has an opportunity to apply the federal securities laws to distinguish

the subject of an investment contract (digital asset) with the securities transaction associated with

it. Therefore, the Chamber believes its amicus curiae brief can be of assistance to the Court.




                                                   3
                                       CONCLUSION

       For the foregoing reasons, the Chamber respectfully requests that this Court grant its

motion for leave to file in this case the amicus brief attached as Exhibit A to the accompanying

Declaration of Lilya Tessler.



Dated: New York, New York
       January 21, 2020

                                            Respectfully submitted,


                                            By: /s/ Lilya Tessler
                                               Lilya Tessler (admitted pro hac vice)
                                               Sidley Austin LLP
                                               787 Seventh Avenue
                                               New York, NY 10019
                                               Telephone: (212) 839-5849
                                               Email: ltessler@sidley.com


                                               Attorney for Amicus Curiae the Chamber of
                                           Digital Commerce




                                               4
